


Exhibit 10.5

 

CENTURYLINK, INC.
SUPPLEMENTAL DEFINED BENEFIT PLAN
Amended and Restated Effective January 1, 2012

 

I.                                        Purpose of the Plan

 

1.01                        This CenturyLink, Inc. Supplemental Defined Benefit
Plan was established by CenturyLink, Inc. and its Subsidiaries to provide a
method for attracting and retaining key employees; to provide a method for
recognizing the contributions of such personnel; and to promote executive and
managerial flexibility, thereby advancing the interests of the Company and its
stockholders. In addition, this Plan is intended to provide to a select group of
management and highly compensated employees a more adequate level of retirement
benefits in combination with the Company’s general retirement program. This Plan
is not intended to constitute a qualified plan under Code §401(a) and is
designed to be exempt from the participation, vesting, funding and fiduciary
responsibility rules of ERISA. This Plan is intended to comply with Code §409A.
This Plan was amended and restated effective January 1, 2005 and was again
amended and restated effective January 1, 2008 to comply with the Final Treasury
Regulations under Code §409A and to make certain other changes.  This Plan is
now amended and restated effective January 1, 2012 to incorporate amendments
adopted subsequent to the January 1, 2008 restatement and to make certain other
changes.

 

Contemporaneously herewith the amendment and restatement of this Plan effective
January 1, 2008, the Company amended the CenturyLink, Inc. Supplemental
Executive Retirement Plan (“SERP”), a plan aggregated with this Plan pursuant to
Treasury Regulation §1.409A-1(c)(2), to eliminate any annuity benefits that the
SERP was otherwise scheduled to pay after December 31, 2008 to Participants in
the SERP who did not elect a lump sum, and to transfer the obligation to pay
such annuities to this Plan. Accordingly, this Plan was amended to increase the
amount of annuity benefits to be paid from this Plan by the amount of annuity
benefits being assumed by it from the SERP after December 31, 2008.

 

II.                                   Definitions

 

As used in this Plan, the following terms shall have the meanings indicated,
unless the context otherwise specifies or requires:

 

2.01                        “ACTIVE PARTICIPANT” shall have the meaning assigned
to the term in Section 10.03(a).

 

2.02                        “ACTUARIAL EQUIVALENT” shall mean the amount of
pension of a different type or payable at a different age that has the same
value as computed by the actuary on the same basis as that prescribed in
Section 2.2 of the Retirement Plan.

 

2.03                        “AFFILIATE” (and variants thereof) shall mean a
person or entity that controls, or is controlled by, or is under common control
with, another specified person or entity, either directly or indirectly.

 

2.04                        “BENEFIT YEARS” shall mean Years of Credited Service
for benefit accrual purposes as determined under Section 2.51 of the Retirement
Plan.  No additional Benefit Years shall be credited after December 31, 2010.

 

--------------------------------------------------------------------------------


 

2.05                        “BOARD” shall mean the Board of Directors of the
Company.

 

2.06                        “CAUSE”

 

(a)                                 “Cause” shall mean:

 

(i)                                     conviction of a felony;

 

(ii)                                  habitual intoxication during working
hours;

 

(iii)                               habitual abuse of or addiction to a
controlled dangerous substance; or

 

(iv)                              the willful and continued failure of the
Participant to substantially perform the Participant’s duties with the Company
or its Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness or the Participant’s termination of employment for
Good Reason) for a period of 15 days after a written demand for substantial
performance is delivered to the Participant by the Board which specifically
identifies the manner in which the Board believes that the Participant has not
substantially performed the Participant’s duties.

 

(b)                                 For purposes of this Section 2.06, no act or
failure to act on the part of the Participant shall be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith and
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company or its Affiliates. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of a senior officer of the Company or based upon the
advice of counsel for the Company or its Affiliates shall be conclusively
presumed to be done, or omitted to be done, by the Participant in good faith and
in the best interests of the Company or its Affiliates. Any termination by the
Company or any of its Affiliates of the Participant’s employment shall not be
deemed to be for Cause unless the Participant’s action or inaction meets the
foregoing standard and until there shall have been delivered to the Participant
a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Participant and the Participant is given an opportunity, together with counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Participant is guilty of the conduct described in subsection
(a) above, and specifying the particulars thereof in detail.

 

(c)                                  No action or inaction shall be deemed the
basis for Cause unless the Participant is terminated therefor within 120 days
after such action or omission is known to the Chief Executive Officer of the
Company.

 

(d)                                 In the event that the existence of Cause
shall become an issue in any action or proceeding between the Company and the
Participant, the Company shall, notwithstanding the finding of the Board
referenced above, have the burden of establishing that the actions or inactions
deemed the basis for Cause did in fact occur and do constitute Cause and that
the Company has satisfied the procedural requirements of this provision. The
satisfaction of the Company’s burden shall require clear and convincing
evidence. Any purported termination of employment of the Participant by the
Company which does not meet

 

2

--------------------------------------------------------------------------------


 

each and every substantive and procedural requirement of this provision shall be
treated for all purposes under this Plan as a termination of employment without
Cause.

 

2.07                        “CHANGE IN CONTROL” shall mean the occurrence of any
of the following, each of which shall constitute a “Change in Control”:

 

(a)                                 the acquisition by any person of beneficial
ownership of 30% or more of the outstanding shares of the common stock, $1.00
par value per share (the “Common Stock”), of CenturyLink, Inc., or 30% or more
of the combined voting power of CenturyLink, Inc.’s then outstanding securities
entitled to vote generally in the election of directors; provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition (other than a Business
Combination (as defined below) which constitutes a Change of Control under
subsection (c) hereof) of Common Stock directly from CenturyLink, Inc., (ii) any
acquisition of Common Stock by CenturyLink, Inc. or its Subsidiaries, (iii) any
acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by CenturyLink, Inc. or any corporation controlled by
CenturyLink, Inc., or (iv) any acquisition of Common Stock by any corporation
pursuant to a Business Combination that does not constitute a Change of Control
under subsection (c)) hereof; or

 

(b)                                 individuals who, as of January 1, 2006,
constitute the Board of Directors of CenturyLink, Inc. (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to such date whose
election, or nomination for election by CenturyLink, Inc.’s shareholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the incumbent Board; or

 

(c)                                  consummation of a reorganization, share
exchange, merger or consolidation (including any such transaction involving any
direct or indirect subsidiary of CenturyLink, Inc., or sale or other disposition
of all or substantially all assets of CenturyLink, Inc. (a “Business
Combination”); provided, however, that in no such case shall any such
transaction constitute a Change of Control if immediately following such
Business Combination: (i) the individuals and entities who were the beneficial
owners of CenturyLink, Inc.’s outstanding Common Stock and CenturyLink, Inc.’s
voting securities entitled to vote generally in the election of directors
immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the surviving or successor corporation, or, if applicable, the
ultimate parent company thereof (the “Post-Transaction Corporation”), and
(ii) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either CenturyLink, Inc., the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and (iii) at least a majority of the
members of the board of directors of the Post-Transaction Corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

3

--------------------------------------------------------------------------------


 

(d)                                 approval by the shareholders of
CenturyLink, Inc. of a complete liquidation or dissolution of CenturyLink, Inc.

 

For purposes of this Section 2.07, the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.

 

2.08                        “409A CHANGE IN CONTROL EVENT” shall mean a Change
in Control Event as defined in Treasury Regulation §1.409A-3(i)(5).

 

2.09                        “CODE” shall mean the Internal Revenue Code of 1986,
as amended.

 

2.10                        “COMMITTEE” shall mean the CenturyLink Employee
Benefits Committee.

 

2.11                        “COMPENSATION COMMITTEE” shall mean the Compensation
Committee of the Board.

 

2.12                        “COMPANY” shall mean CenturyLink, Inc.

 

2.13                        “DISABLED” OR “DISABILITY” shall have the meaning
set forth in Treasury Regulation §1.409A-3(i)(4). Specifically, “Disabled” or
“Disability” shall mean that, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, a Participant is
(i) unable to engage in any substantial gainful activity or (ii) receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s Employer. A
Participant will be deemed disabled if determined to be disabled in accordance
with the Employer’s disability program, provided that the definition of
disability under such disability insurance program complies with the definition
in the preceding sentence. Also, prior to January 1, 2012 but not after
December 31, 2011, a Participant will be deemed disabled if determined to be
totally disabled by the Social Security Administration.

 

2.14                        “EFFECTIVE DATE” of this Plan, as amended and
restated herein, shall mean January 1, 2012. The Effective Date of the original
Plan was January 1, 1999.

 

2.15                        “ELIGIBLE TERMINATION” shall mean a termination of
an Active Participant’s (as defined in Section 10.03(a)) employment by the
Company or its Affiliates other than for Cause, death or Disability, or a
voluntary termination of employment by an Active Participant for Good Reason,
provided that either of such terminations occur within three years after a
Change in Control.

 

2.16                        “EMPLOYER” shall mean the Company, any Subsidiary
thereof, and any Affiliate designated by the Company as a participating employer
under this Plan.

 

2.17                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 

4

--------------------------------------------------------------------------------


 

2.18                        “FINAL AVERAGE PAY” shall mean a Participant’s Final
Average Compensation as determined under Section 2.25 of the Retirement Plan,
without taking into account the limitations contained in Sections 2.14(d) and
(e) and 5.7 thereof.

 

2.19                        “GOOD REASON” shall mean Good Reason as defined in
the Participant’s Change of Control Agreement.

 

2.20                        “NORMAL RETIREMENT DATE” shall mean the first day of
the month coincident with or next following a Participant’s 65th birthday.

 

2.21                        “PARTICIPANT” shall mean any officer of the Employer
who is granted participation in the Plan in accordance with the provisions of
Article III.

 

2.22                        “PLAN” shall mean the CenturyLink, Inc. Supplemental
Defined Benefit Plan, as set forth herein and as it may be amended from time to
time.

 

2.23                        “RETIREMENT PLAN” shall mean the CenturyLink
Retirement Plan, as it may be amended from time to time.  References herein to
sections of the Retirement Plan are based on the amended and restated Plan
document as in effect on December 31, 2006.

 

2.24                        “SERP” means the CenturyLink, Inc. Supplemental
Executive Retirement Plan, as described in Article I.

 

2.25                        “SOCIAL SECURITY COVERED COMPENSATION” shall mean
the amount determined pursuant to Section 2.46 of the Retirement Plan.

 

2.26                        “SPECIFIED EMPLOYEE” shall mean a Participant who is
a key employee of the Employer under Treasury Regulation §1.409A-1(i) because of
final and binding action taken by the Board or its Compensation Committee, or by
operation of law or such regulation.

 

2.27                        “SUBSIDIARY” shall mean any corporation in which
CenturyLink, Inc. owns, directly or indirectly through subsidiaries, at least
fifty percent (50%) of the combined voting power of all classes of stock.

 

III.                              Participation

 

3.01                        Subject to Section 3.04, any employee who is either
one of the officers of an Employer in a position to contribute materially to the
continued growth and future financial success of an Employer, or one who has
made a significant contribution to the Employer’s operations, thereby meriting
special recognition, shall be eligible to participate provided the following
requirements are met:

 

(a)                                 The officer is employed on a full-time basis
by the Employer and is compensated by a regular salary; and

 

(b)                                 The coverage of the officer is duly approved
by the Compensation Committee.

 

5

--------------------------------------------------------------------------------


 

3.02                        Subject to Section 3.04, if a Participant who
retired or otherwise terminated employment is rehired, he shall not again become
a Participant in this Plan unless the coverage of the officer is again duly
approved by the Compensation Committee.

 

3.03                        It is intended that participation in this Plan shall
be extended only to those officers who are members of a select group of
management or highly compensated employees, as determined by the Compensation
Committee.

 

3.04                        Plan Participation Freeze.  Notwithstanding the
foregoing, effective January 1, 2011, no employee shall be eligible to
participate in this Plan if his employment with the Employer began after
December 31, 2010.  In addition, effective January 1, 2011, no employee whose
employment with the Employer began before January 1, 2011 shall be eligible to
participate in the Plan after December 31, 2010, except that any employee who
was a Participant in the Plan on December 31, 2010 shall remain a Participant
solely with respect to any vested but unpaid Plan benefit he or she may have
accrued under the Plan.

 

IV.                               Normal Retirement

 

4.01                        Subject to the provisions of Articles XII and XIII,
the monthly retirement benefit payable to a Participant shall commence on his
Normal Retirement Date, provided he has had a separation from service, and shall
be the excess, if any, of the sum of the amounts determined pursuant to
Sections 6.1(a)(1) and (a)(2) of the Retirement Plan (as modified by
Section 6.1(g) of the Retirement Plan, which freezes Retirement Plan benefits at
the level accrued as of December 31, 2010, with the exception of limited
transition benefits under Section 6.1(g)(2) of such plan), computed without
taking into account the limitations contained in Sections 2.14(d) and (e) and
5.7 thereof over the amount so determined taking into account such limitations;
the resulting benefit shall be further reduced by the amount determined pursuant
to Section 6.1(a)(3) of the CenturyLink Retirement Plan, if any.

 

4.02                        Benefit Freeze.  In accordance with Section 6.1 of
the Retirement Plan, the Normal Retirement benefit under this Plan shall be
frozen at the level accrued as of December 31, 2010, and shall not increase
after such date, with the exception of any applicable transition benefit
increases in accordance with Section 4.01 of this Plan. The freezing of benefits
pursuant to this Section 4.02 also applies to all Plan benefits that are
determined by reference to the Normal Retirement benefit under Section 6.1 of
the Retirement Plan (including but not limited to benefits under the following
Articles of this Plan: Late Retirement under Article V; Early Retirement under
Article VI; Disability Retirement under Article VII; Spouses’ Benefits under
Article VIII; and Benefits for Terminated Vested Participants under Article X).

 

V.                                    Late Retirement

 

5.01                        If a Participant remains employed beyond his Normal
Retirement Date, his late retirement benefit shall commence on the first day of
the month coincident with or next following his actual date of separation from
service, subject to the provisions of Articles XII and XIII.

 

5.02                        Subject to Section 4.02, a Participant’s late
retirement benefit shall be the excess, if any, of the sum of the amounts
determined pursuant to Sections 6.1(a)(1) and (2) and 6.3 of the Retirement
Plan, computed without taking into account the limitations contained in Sections
2.14(d) and (e) and 5.7 thereof, over the amount so determined taking into
account

 

6

--------------------------------------------------------------------------------


 

such limitations; the resulting benefit shall be further reduced by the amount
determined pursuant to Section 6.1(a)(3) of the Retirement Plan, if any.

 

VI.                               Early Retirement

 

6.01                        A Participant who has attained age 55 and who has
completed 5 or more Years of Service, is eligible for early retirement. An
eligible Participant’s early retirement benefit shall commence on the first day
of the month coincident with or next following the date he terminates
employment, subject to the provisions of Articles XII and XIII.

 

6.02                        Subject to Section 4.02, a Participant’s early
retirement benefit shall be the excess, if any, of the sum of the amounts
determined pursuant to Sections 6.1(a)(1) and (2) and 6.2 of the Retirement
Plan, computed without taking into account the limitations contained in Sections
2.14(d) and (e) and 5.7 thereof, over the amount so determined taking into
account such limitations; the resulting benefit shall be further reduced by the
amount determined pursuant to Section 6.1(a)(3) of the Retirement Plan, if any.

 

VII.                          Disability

 

7.01                        Subject to Section 4.02, a Participant who becomes
Disabled prior to retirement or termination of service will be entitled to a
disability benefit equal to the excess, if any, of the sum of the amounts
determined pursuant to Sections 6.1(a)(1) and (2) and 6.4 of the Retirement
Plan, computed without taking into account the limitations contained in
Sections 2.14(d) and (e) and 5.7 thereof, over the amount so determined taking
into account such limitations; the resulting benefit shall be further reduced by
the amount determined pursuant to Section 6.1(a)(3) of the Retirement Plan, if
any.

 

7.02                        A Participant’s disability benefit shall commence on
his Normal Retirement Date, subject to the provision of Articles XII and XIII.

 

VIII.                     Death Benefit for Spouse

 

8.01                        A spouse of a Participant shall be entitled to a
benefit computed in accordance with Section 8.02 if the Participant dies before
the Annuity Starting Date (as defined in the Retirement Plan) and if the
requirements of (a) and (b) below are satisfied:

 

(a)                                 the Participant had earned a nonforfeitable
right to benefits under the Retirement Plan, and

 

(b)                                 the Participant was legally married to the
surviving spouse at death and was so married for the year preceding death.

 

8.02                        Subject to Section 4.02, the monthly death benefit
payable to the spouse of a Participant shall be the excess of an amount
determined pursuant to Sections 6.1(a)(1) and (2) of the Retirement Plan,
computed without taking into account the limitations contained in Sections
2.14(d) and (e) and 5.7 thereof, over the amount so determined taking into
account such limitations; the resulting benefit shall be further reduced by the
amount determined pursuant to Section 6.1(a)(3) of the Retirement Plan, if any.
The benefit payable to a spouse who qualifies for a spouse’s benefit under
Section 8.01 shall be further reduced as follows:

 

7

--------------------------------------------------------------------------------


 

(a)                                 If, at death, the Participant is age 55 or
over, or actively employed by the Company with 30 or more Years of Service under
the Retirement Plan, the benefit of the spouse shall be the amount payable to
the spouse as beneficiary of the survivor annuity portion of the joint and
survivor annuity under Section 11.01 with respect to the Participant, determined
as though the Participant had retired on the first day of the month in which
death occurs. On the death of a Participant with 30 or more Years of Service
under the Retirement Plan before age 55, the Participant shall be assumed to be
age 55 for purposes of this subsection (a).

 

(b)                                 If the Participant does not meet the
requirements of subsection (a) above, at death, the benefit of the spouse shall
be the amount payable to the spouse as beneficiary under the survivor annuity
portion of the joint and survivor annuity under Section 11.01 with respect to
the Participant, determined as though the Participant had separated from service
on the date of death, if not already separated, and had survived until age 55.

 

8.03                        Subject to the provisions of Articles XII and XIII,
benefits for a spouse under Section 8.02(a) shall commence as of the last day of
the month following the first day of the month coinciding with or following the
date of death of the Participant, and benefits under Section 8.02(b) shall
commence on the first day of the month following the first day of the month
coinciding with or following the later of the date of death of the Participant
or the date on which the Participant would have attained age 55, subject to the
provisions of Articles XII and XIII.

 

8.04                        If a Participant has no surviving spouse at the date
of his or her death, no death benefit shall be paid under this Plan.

 

IX.                              Reemployment

 

9.01                        If a Participant who retired or otherwise terminated
employment for any reason and commenced receiving benefits under this Plan is
later rehired by the Company, an Affiliate or a Subsidiary, such Participant’s
benefit payments shall continue as if the Participant had not been rehired.
Subject to Sections 3.04 and 4.02, if the Participant is again approved for
coverage by the Compensation Committee under Section 3.02, the Participant’s
benefits upon his subsequent retirement or termination of employment for any
reason shall be determined as follows:

 

(a)                                 If a Participant retires on his Normal
Retirement Date, the monthly retirement benefit shall be determined pursuant to
Article IV, reduced by the Actuarial Equivalent of the benefit payments the
Participant previously received.

 

(b)                                 If a Participant remains employed beyond his
Normal Retirement Date, the late retirement benefit payable to a Participant
upon his late retirement shall be determined pursuant to Article V, reduced by
the Actuarial Equivalent of the benefit payments the Participant previously
received.

 

(c)                                  If a Participant retires prior to his
Normal Retirement Date and is eligible for early retirement according to
Section 6.01, the early retirement benefit payable to a Participant shall be
determined pursuant to Section 6.02, reduced by the Actuarial Equivalent of the
benefit payments the Participant previously received.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The benefit payable under subsections
(a) through (c) above shall not be less than the amount he received from his
previous retirement or from his previous termination of employment for any
reason.

 

(e)                                  The benefit payable under subsections
(a) through (c) shall be in the same form as the Participant was receiving.

 

X.                                   Termination of Service; Change in Control

 

10.01                 If a Participant voluntarily or involuntarily terminates
employment prior to death, Disability or retirement, he shall be entitled only
to his vested accrued benefits at the time of termination and shall be vested in
such accrued benefits in accordance with the following schedule:

 

 

Years of Service

 

Vested

 

 

 

less than 5

 

0

%

 

 

5 or more

 

100

%

 

 

10.02                 Subject to Section 4.02, a Participant’s vested accrued
benefit shall be equal to the excess of an amount determined pursuant to
Sections 6.1(a)(1) and (2) and 6.6 of the Retirement Plan, computed without
taking into account the limitations contained in Sections 2.14(d) and (e) and
5.7 thereof, over the amount so determined taking into account such limitations;
the resulting benefit shall be further reduced by the amount determined pursuant
to Sections 6.1(a)(3) and 6.6 of the Retirement Plan, if any. Payment of the
amount so determined shall commence on the first day of the month following the
Participant’s 55th birthday, subject to the provisions of Articles XII and XIII.
Nonvested accrued benefits shall be forfeited.

 

10.03                 (a)                                 Notwithstanding
anything to the contrary in this Plan or in any applicable law or regulation,
upon the occurrence of a Change in Control (the “CIC Effective Date”), the
accrued benefit of each Participant (other than any Participant whose service as
an employee was terminated prior to full vesting of his accrued benefit under
Section 10.01) and the benefits conferred under this Section shall automatically
vest and thereafter may not be adversely affected in any matter without the
prior written consent of the Participant. Notwithstanding anything to the
contrary in this Plan, upon the occurrence of a Change in Control, any
Participant who is then employed by the Company or its Subsidiaries (“Active
Participant”) shall, if the Change in Control is a 409A Change in Control Event,
have an irrevocable right to receive, and the Company shall be irrevocably
obligated to pay, a lump sum cash payment in an amount determined pursuant to
this Section if during a period commencing upon the CIC Effective Date and
ending on the second anniversary of the occurrence of the 409A Change in Control
Event, the Active Participant voluntarily or involuntarily separates from
service (“Termination”). The lump sum cash payment payable to Active
Participants under this Section (the “Lump Sum Payment”) shall be paid on the
first day of the month following the date of Termination, subject to the
provisions of Articles XII and XIII.

 

(b)                                 The amount of each Lump Sum Payment shall be
determined as follows:

 

(i)                                    With respect to any Active Participant
who, after giving effect to the terms of subsection (b)(iv) below, is eligible
as of the date of Termination to receive benefits under Article IV or V of this
Plan, the Lump Sum Payment shall equal the Present Value (as

 

9

--------------------------------------------------------------------------------


 

defined below) of the stream of payments to which such participant would have
otherwise been entitled to receive immediately upon Termination in accordance
with Article IV or V of this Plan (assuming such benefits are paid in the form
of a lifetime annuity), based upon such participant’s Final Average Pay, Social
Security Covered Compensation and Benefit Years as of the date of Termination,
after giving effect to the terms of subsection (b)(iv) below.

 

(ii)                                With respect to any Active Participant who,
after giving effect to the terms of subsection (b)(iv) below, is not eligible as
of the date of Termination to receive benefits under Article IV, V or VI of this
Plan, the Lump Sum Payment shall equal the product of (A) the Present Value,
calculated as of age 65, of the stream of payments to which such Participant
would have otherwise been entitled to receive at age 65 in accordance with the
terms of this Plan based on the same assumptions and terms set forth in
subsection (b)(i) above, multiplied times (B) such discount factor as is
necessary to reduce the amount determined under subsection (b)(ii)(A) above to
its Present Value, it being understood that in calculating such discount factor,
no discount shall be applied to reflect the possibility that such Participant
may die prior to attaining age 65.

 

(iii)                            With respect to any Active Participant who,
after giving effect to the terms of subsection (b)(iv) below, is eligible as of
the date of Termination to receive benefits under Article VI of this Plan, the
Lump Sum Payment shall equal the greater of (A) the Present Value of the stream
of payments to which such participant would have otherwise been entitled to
receive immediately upon Termination in accordance with Article VI of this Plan,
based upon the assumptions and terms set forth in subsection (b)(i) above, or
(B) the Present Value, calculated as of age 65, of the stream of payments to
which such Participant would otherwise be entitled to receive at age 65 in
accordance with this Plan, determined in the same manner and subject to the same
assumptions and terms set forth in subsection (b)(ii) above.

 

(iv)                             In calculating the payment due to any Active
Participant under this Section who has incurred an Eligible Termination, the
number of years of Benefit Years of the Active Participant shall be deemed to
equal the number of years determinable under the other Sections of this Plan
plus three years and the Active Participant’s age shall be deemed to equal his
actual age plus three years; provided, however, that in no event shall the
provisions of this subsection be applicable if the application thereof will
reduce an Active Participant’s Lump Sum Payment from the amount that would
otherwise be payable with the addition of less than three years of service, age
or both.

 

(v)                                 As used in this Section with respect to any
amount, the “Present Value” of such amount shall mean the discounted value of
such amount that is determined by making customary present value calculations in
accordance with generally accepted actuarial principles, provided that (A) the
discount interest rate applied in connection therewith shall equal the interest
rate quoted by the Bloomberg Municipal AAA General Obligation 5-Year Index (as
of the close of business on the first business day of the calendar quarter in
which such present value calculations are made) or, in the event such index is
no longer published, any similar index for comparable municipal securities and
(B) the mortality table applied in connection therewith shall be the mortality
table prescribed by the Commissioner of Internal Revenue under Code
§417(e)(3)(A)(ii)(I) or any successor table prescribed by such organization.

 

(c)                                  Notwithstanding anything to the contrary in
this Plan, upon the occurrence of a 409A Change in Control Event, each
Participant who has already begun to receive periodic payments under this Plan
(“Retired Participant”) shall have an irrevocable and unconditional

 

10

--------------------------------------------------------------------------------

 

right to receive, and the Company shall be irrevocably and unconditionally
obligated to pay, a lump sum payment in an amount equal to the present value of
the Participant’s future stream of payments which would otherwise be payable
under this Plan. Such lump sum payment shall be paid on the first day of the
month following the date of the 409A Change in Control Event. The Company shall
offer to assist such Participant in purchasing at such Participant’s cost an
annuity for the benefit of such Participant.

 

(d)                                 Notwithstanding anything to the contrary in
this Plan, upon the occurrence of 409A Change in Control Event, any Participant
(other than a Retired Participant) who is then a former employee of the Company
or its subsidiaries whose accrued benefit is vested under Section 10.01
(“Inactive Participant”) shall have an irrevocable and unconditional right to
receive, and the Company shall be irrevocably and unconditionally obligated to
pay, a lump sum payment in an amount determined in the manner provided in
subsection (b)(ii) or (iii), as applicable; provided, however, that no Inactive
Participant will be entitled to the benefits of subsection (b)(iv). Such lump
sum payment shall be paid on the first day of the month following the date of
the 409A Change in Control Event.

 

XI.                              Form of Benefit Payment

 

11.01                 The normal form of benefit payment for a Participant who
is not married on his benefit commencement date is an annuity payable monthly
for the lifetime of the Participant or in the case of a Participant who is
married on his benefit commencement date, the normal form of benefit payment is
an Actuarially Equivalent annuity payable monthly for the lifetime of the
Participant and a survivor annuity payable monthly to the spouse (if living)
upon the Participant’s death which is 50% of the amount of the amount of the
annuity payable during the lifetime of the Participant, in each case payable in
accordance with the Company’s standard payroll practices with payments
commencing as of the first day of the month following the Participant’s benefit
commencement date.

 

11.02                 Each of the following Participants who were receiving
annuity payments under the SERP prior to January 1, 2009 shall receive the
following biweekly benefits from the Plan in the following forms of payment,
beginning with the first payroll period ending after December 31, 2008, and the
Plan hereby assumes the obligation for such annuity payments:

 

Personnel
Number

 

Name

 

Bi-weekly
Benefit

 

Form of Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59165

 

Cunningham, Marvin

 

2,544.86

 

100% Joint & Survivor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25872

 

Dalrymple, Gyl

 

426.72

 

Single Life Annuity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The bi-weekly benefit payable under this Section shall be increased annually to
reflect increases in cost of living at a rate of 3% per annum. This increase
shall take effect January 1 of each year on the benefit in pay status beginning
January 1, 2010.

 

Payments pursuant to this Section 11.02: (i) shall be in addition to any other
payments pursuant to the Plan; (ii) shall be subject to acceleration as outlined
in the Plan (in circumstances including but not limited to those set forth in
Section 10.03(c)); and (iii) shall not be increased as a result of a Change in
Control.

 

11

--------------------------------------------------------------------------------


 

11.03                 A Participant may, before any annuity payment has been
made, elect the optional form of payment which is the Actuarial Equivalent of a
Participant’s basic monthly pension, which shall begin on his benefit
commencement date. The optional form of payment is as follows:

 

Alternative Joint and Survivor Annuity

 

(a)                                 Under an Alternative Joint and Survivor
Annuity, a reduced amount shall be payable to the Participant for his lifetime.
The beneficiary, whether or not the Participant’s spouse, if surviving at the
Participant’s death, shall be entitled to receive thereafter a lifetime survivor
benefit in an amount equal to 100% of the reduced amount that had been payable
to the Participant. If the beneficiary is not the Participant’s spouse who is
entitled to a 50% survivor annuity under Section 11.01, the Participant may
elect that the survivor annuity be 50% of the reduced amount payable to the
Participant.

 

(b)                                 The reduced amount payable to the retired
Participant shall be the Actuarial Equivalent of the amount determined under
Article IV, V, VI, VII, VIII or X, as the case may be. The appropriate actuarial
factor shall be determined for any Participant and his beneficiary as of the
commencement date of the Participant’s benefit.

 

(c)                                  If the Participant designates any
individual other than his spouse as his beneficiary, the annual amount of the
Participant’s annuity under the Alternative Joint and Survivor Annuity shall not
be less than 50% of the annual benefit calculated as a single life annuity, and
the beneficiary’s survivor annuity under the Alternative Joint and Survivor
Annuity shall be reduced to the extent necessary to reflect any adjustment
required by this subsection (c) in the amount of the Participant’s annuity under
the Alternative Joint and Survivor Annuity.

 

XII.                         Acceleration of Payments

 

12.01                 Cash-Out of De Minimis Distributions.  Notwithstanding any
other provision of this Plan, if the single sum actuarial present value of the
Participant’s, Beneficiary’s or Spouse’s benefit under this Plan and all other
plans that would be treated as a single plan with this Plan pursuant to Treasury
Regulation §1.409A-1(c)(2) does not exceed the applicable dollar amount under
Code §402(g)(1)(B) ($17,000 in 2012), then such amount shall be paid in one lump
sum to the person entitled to payment on the date the first annuity payment
would otherwise be paid under this Plan. Such payment is mandatory but shall
only occur if the Participant’s interest under the Plan (as determined in
accordance with Treasury Regulation §1.409A-1(c)(2)) is terminated and
liquidated in its entirety in conjunction with the payment.

 

12.02                 Taxes.  If at any time this Plan fails to meet the
requirements of Code §409A, an amount equal to the amount required to be
included in the Participant’s income as a result of the failure to comply with
the requirements of Code §409A shall be paid to the Participant in one lump sum
on the first day of the month following the Company’s determination that the
failure has occurred.

 

To the full extent permitted under Treasury Regulation §1.409A-3(j)(4) but
subject to the limitations thereunder, the Committee in its sole discretion may
make a lump sum payment to a Participant in an amount that is needed to pay (a)
the Participants’ state, local or foreign tax obligations (and the income tax
withholding related to the state, local and foreign tax amount)

 

12

--------------------------------------------------------------------------------


 

that arise from participation in this Plan and that apply before the
Participant’s Plan benefit is paid to the Participant and/or (b) the Federal
Insurance Contributions Act (FICA) tax imposed under Code §§3201, 3211,
3231(e)(1) and 3231(e)(8) on the Participant’s Plan benefits and the income tax
imposed at the source on wages under Code §3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of payment
of the FICA amount and the additional income tax at source on wages attributable
to the pyramiding Code §3401 wages and taxes.

 

12.03                 Domestic Relations Orders. If this Plan receives a
domestic relations order as defined in Code §414(p)(1)(B) and ERISA
§206(d)(3)(B)(ii), the Committee shall accelerate the time or schedule of a
payment to an individual other than the Participant in order to fulfill such
order, provided that the provisions of ERISA §§206(d)(3)(C) through (F) shall
apply as if this Plan were governed by Part 2 of Title I of ERISA.

 

12.04                 Conflicts of Interest and Ethics Rules. The Committee
shall accelerate the time or schedule of a payment under this Plan as may be
necessary: (a) to comply with an ethics agreement between the Participant and
the Federal government or (b) to comply with applicable Federal, state, local or
foreign ethics laws or conflict of interest laws; each as described in Treasury
Regulation §1.409A-3(j)(4)(iii).

 

XIII.                    Delay of Payments

 

13.01                 A payment otherwise due hereunder shall be delayed to a
date after the designated payment date under the following circumstances:

 

(a)                                 Notwithstanding any other provision hereof,
payments which constitute deferred compensation under Code §409A and the
Treasury Regulations thereunder and which are not exempt from coverage by Code
§409A and the Treasury Regulations thereunder shall commence upon termination of
employment of a Participant who is a Specified Employee on the first day of the
seventh month following the date of the Specified Employee’s termination of
employment, or, if earlier, the date of death of the Specified Employee. On the
first day of such seventh month or on the first day of the month following the
earlier death of the Specified Employee, the Specified Employee or his estate or
spouse, as the case may be, shall be paid the amount to which the Specified
Employee normally would be entitled hereunder on such date plus the amounts
which would have been previously paid to the Specified Employee but for the fact
that he was a Specified Employee. Nevertheless, for all other purposes of this
Agreement, the payments shall be deemed to have commenced on the date they would
have had the Employee not been a Specified Employee.

 

(b)                                 Notwithstanding any other provision hereof,
a Participant shall not have separated from service with the Employer on account
of termination of employment for reasons other than death if he would not be
deemed to have experienced a termination of employment under the default rules
of Treasury Regulation §1.409A-1(h).

 

(c)                                  Payments that would violate loan covenants
or other contractual terms to which the Employer is a party, where such a
violation would result in material harm to the Employer (in such case, payment
will be made at the earliest date at which the Employer reasonably anticipates
that the making of the payment will not cause such violation, or such violation
will not cause material harm to the Employer).

 

13

--------------------------------------------------------------------------------


 

(d)                                 Payment where the Employer reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law, provided that the payment shall be made at the earliest
date at which the Employer reasonably anticipates that the making of the payment
will not cause such violation. (The making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.)

 

(e)                                  Payments the deduction for which the
Employer reasonably anticipates would be limited by the application of Code
§162(m) (in such case, payment will be made at either the earliest date at which
the Employer reasonably anticipates that the deduction of the payment will not
be so limited or the calendar year in which the Participant separates from
service).

 

(f)                                   Payment may also be delayed upon such
other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

XIV.                     Additional Restrictions on Benefit Payments

 

14.01                 In no event will there be a duplication of benefits
payable under this Plan because of employment by more than one participating
Employer.

 

XV.                          Administration and Interpretation

 

15.01                 The Plan shall be administered by the Committee. The
Committee shall have full power and authority to interpret and administer the
Plan and, subject to the provisions herein set forth, to prescribe, amend and
rescind rules and regulations and make all other determinations necessary or
desirable for the administration of this Plan.

 

15.02                 The decision of the Committee relating to any question
concerning or involving the interpretation or administration of this Plan shall
be final and conclusive.

 

XVI.                     Nature of this Plan

 

16.01                 Benefits under this Plan shall generally be payable by the
Employer from its own funds, and such benefits shall not (a) impose any
obligation upon the trust(s) of the other employee benefit programs of the
Employer, (b) be paid from such trust(s) or (c) have any effect whatsoever upon
the amount or payment of benefits under the other employee benefit programs of
the Employer. Participants have only an unsecured right to receive benefits
under this Plan from the Employer as general creditors of the Employer. The
Employer may deposit amounts in a trust established by the Employer for the
purpose of funding the Employer’s obligations under this Plan. Participants and
their beneficiaries, however, have no secured interest or special claim to the
assets of such trust, and the assets of the trust shall be subject to the
payment of claims of general creditors of the Employer upon the insolvency or
bankruptcy of the Employer, as provided in the trust.

 

XVII.                Employment Relationship

 

17.01                 An employee shall be considered to be in the employment of
the Company and its Subsidiaries as long as he remains an employee of the
Company, any Subsidiary or any

 

14

--------------------------------------------------------------------------------


 

corporation to which substantially all of the assets and business of the Company
are transferred. Nothing in the adoption of this Plan or the designation of any
Participant shall confer on any employee the right to continued employment by
the Company or a Subsidiary, or affect in any way the right of the Company or
such Subsidiary to terminate his employment at any time. Any question as to
whether and when there has been a termination of an employee’s employment, and
the cause, notice or other circumstances of such termination, shall be
determined by the Committee, and its determination shall be final.

 

XVIII.           Amendment and Termination of Plan

 

18.01                 The Company may terminate this Plan and accelerate any
payments due (or that may become due) under this Plan:

 

(a)                                 Within 12 months of a corporate dissolution
of the Company taxed under Code §331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
this Plan are included in the Participant’s gross income in the latest of (i)
the calendar year in which the termination occurs, (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture or
(iii) the first calendar year in which the payment is administratively
practicable.

 

(b)                                 Within the 30 days preceding or the 12
months following a 409A Change in Control Event provided that Treasury
Regulation §1.409A-3(j)(4)(ix)(B) is complied with.

 

(c)                                  In the Company’s discretion, provided that
Treasury Regulation §1.409A-3(j)(4)(ix)(C) is complied with.

 

(d)                                 Due to such other events and conditions as
the Commissioner of the IRS may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

 

18.02                 The Company, acting through the Compensation Committee,
the Board, or any person or entity designated by the Compensation Committee or
the Board, may amend this Plan. The Committee cannot amend this Plan for any
reason, unless authorized to do so by the Compensation Committee or the Board.
Notwithstanding any other provision of this Plan, it is the intention of the
Company that no payment or entitlement pursuant to this Plan will give rise to
any adverse tax consequences to any Participant under Code §409A and Treasury
Regulations and other interpretive guidance issued thereunder, including that
issued after the date hereof (collectively, “Section 409A”). This Plan and any
amendments hereto shall be interpreted to that end and (1) to the maximum extent
permitted by law, no effect shall be given to any provision herein, any
amendment hereto or any action taken hereunder in a manner that reasonably could
be expected to give rise to adverse tax consequences under Section 409A and (2)
the Company shall take any corrective action reasonably within its control that
is necessary to avoid such adverse tax consequences. No amendments shall divest
otherwise vested rights of Participants, their Beneficiaries or Spouses.

 

XIX.                    Binding Effect

 

19.01                 This Plan shall be binding on the Company, each Subsidiary
and any designated Affiliate, the successors and assigns thereof, and any entity
to which substantially all of the assets or business of the Company, a
Subsidiary, or a designated Affiliate are transferred.

 

15

--------------------------------------------------------------------------------


 

XX.                         Construction

 

20.01                 The masculine gender, where appearing in this Plan, shall
be deemed to include the feminine gender, and the singular may indicate the
plural, unless the context clearly indicates the contrary. The words “hereof”,
“herein”, “hereunder” and other similar compounds of the word “here” shall,
unless otherwise specifically stated, mean and refer to the entire Plan, not to
any particular provision or Section. Article and Section headings are included
for convenience of reference and are not intended to add to, or subtract from,
the terms of this Plan.

 

20.02                 This Plan shall be interpreted in a manner that does not
give rise to any adverse tax consequences to any Participant under Code §409A
and the Treasury Regulations and other interpretive guidance issued thereunder.
Any provision of this Plan that would cause a violation of Code §409A, if
followed, shall be disregarded.

 

20.03                 Any reference to any section of the Code or the Treasury
Regulations shall be deemed to also refer to any successor provisions thereto.

 

XXI.                    Demand For Benefits

 

21.01                 (a)                                 Filing of Claims for
Benefits. Benefits shall ordinarily be paid to a Participant without the need
for demand, and to a beneficiary upon receipt of the beneficiary’s address and
Social Security Number (and evidence of death of the Participant, if needed).
Nevertheless, a Participant or a person claiming to be a beneficiary who claims
entitlement to a benefit can file a claim for benefits in writing with the
Committee.

 

(b)                                 Notification to Claimant of Decision.  If a
claim is wholly or partially denied, a notice of the decision rendered in
accordance with the rules set forth below will be furnished to the claimant not
later than 90 days after receipt of the claim by the Committee.

 

If special circumstances require an extension of time for processing the claim,
the Committee will give the claimant a written notice of the extension prior to
the end of the initial 90-day period. In no event will the extension exceed an
additional 90 days. The extension notice will indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render its final decision.

 

(c)                                  Content of Notice.  The Committee will
provide to every claimant who is denied a claim for benefits written or
electronic notice setting forth in a clear and simple manner:  (i) the specific
reason or reasons for denial; (ii) the specific reference to pertinent plan
provisions on which denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such materials or information are necessary; and (iv)
appropriate information as to the steps to be taken if the claimant wishes to
submit his or her claim for review, including a statement of the claimant’s
right to bring a civil action under ERISA §502(a) following an adverse
determination on review.

 

(d)                                 Review Procedure.  After the claimant has
received written notification of an adverse benefit determination, the claimant
or a duly authorized representative will have 60 days within which to appeal, in
writing, such determination. The claimant may submit written comments,
documents, records, and any other information relevant to the claim for
benefits.  The Committee will provide the claimant, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim for

 

16

--------------------------------------------------------------------------------


 

benefits. The review will take into account all items submitted by the claimant,
regardless of whether such information was submitted or considered in the
initial benefit determination.

 

(e)                                  Decision on Review.  The decision on review
by the Committee will be rendered as promptly as is feasible, but not later than
60 days after the receipt of a request for review, unless the Committee in its
sole discretion determines that special circumstances require an extension of
time for processing, in which case a decision will be rendered as promptly as is
feasible, but not later than 120 days after receipt of a request for review.

 

If an extension of time for review is required because of special circumstances,
written notice of the extension will be furnished to the claimant before
termination of the initial 60-day review period and shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the determination on review.

 

The decision on review will be in written or electronic form. In the event of an
adverse benefit determination, the decision shall contain: (1) specific reasons
for the adverse determination, written in a clear and simple manner; (2)
specific references to the pertinent plan provisions on which the determination
is based; (3) a statement that the claimant may request, free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the claim for benefits; and (4) the claimant’s right to bring an
action under ERISA §502(a).

 

(f)                                   Failure to Establish and Follow Reasonable
Claims Procedure.  In the case of the failure of the Committee to establish or
follow claims procedures consistent with the requirements of U.S. Department of
Labor Regulation §2560.503-1, the claimant shall be deemed to have exhausted the
administrative remedies available under the Plan and shall be entitled to pursue
any available remedies under ERISA §502(a) on the basis that the Plan has failed
to provide a reasonable claims procedure that would yield a decision on the
merits of the claim.

 

 

EXECUTED this            day of December, 2011.

 

 

 

 

EMBARQ CORPORATION

 

 

 

 

 

By:

 

 

 

Marina Pearson

 

Title:

Vice President, Human Resources,

 

 

Compensation & Benefits

 

17

--------------------------------------------------------------------------------

 
